705 S.E.2d 364 (2010)
Lavern IRWIN
v.
Judy H. SILLS.
No. 248P10.
Supreme Court of North Carolina.
December 15, 2010.
Judy H. Sills, for Judy H. Sills.
Lavern Irwin, for Lavern Irwin.

ORDER
Upon consideration of the petition filed by Plaintiff on the 15th of June 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 15th of December 2010."